Title: To James Madison from John Mason, 7 July 1806
From: Mason, John
To: Madison, James



Sir
George Town 7 July 1806

The loss I experienced a few Days ago, of my Summer Residence, by fire, and the consequent derangement of my domestic affairs making it impossible for me, in justice to my family, to be absent from home, during the Summer and Fall, so long, as would be required to execute the Commission, in which I was lately joined, by the President of the united States, to lay out a Road from Cumberland to the Ohio, I am compelled to resign that Commission, and now do myself the honour to return it enclosed.  I beg Sir, you will be pleased to assure the President, that I take this Step with great Reluctance, and that nothing but imperious circumstances could induce me to do so.
I have received from the Treasury as one of the Commissioners, five hundred Dollars on account of this Service, two hundred of which have been advanced to the Surveyor, for himself and assistants, who are now prosecuting the work: the remaining three hundred Dollars have been deposited in the Bank of Columbia, at a seperate account, and are ready to be paid over to whomsoever it may be directed.  With great Respects I have the honour to be, Sir Your very obt. Servt

J: Mason

